Exhibit 10.1
PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE
(PDP)
COMMONWEALTH OF PENNSYLVANIA
INTRODUCTION
     THIS PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE (this “Conveyance”)
from ENERGY CORPORATION OF AMERICA, a West Virginia corporation, with offices at
4643 South Ulster Street, Suite 100, Denver, Colorado 80237-2867 “Assignor”), to
The Bank of New York Mellon Trust Company, N.A., a national banking association
organized under the laws of the State of New York, with offices at 919 Congress
Avenue, Suite 500, Austin, Texas 78701, as trustee (the “Trustee”), acting not
in its individual capacity but solely as trustee of the ECA Marcellus Trust I
(the “Trust”) under that certain Amended and Restated Trust Agreement dated as
of July 7, 2010 (the “Trust Agreement”), is delivered to be effective as of 7:00
a.m., Eastern Time, April 1, 2010 (the “Effective Time”). All capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
Article II below.
ARTICLE I
CONVEYANCE
     Section 1.01 The Grant. For and in consideration of good and valuable
consideration paid by Trustee on behalf of the Trust to Assignor, the receipt
and sufficiency of which are hereby acknowledged, Assignor has, subject to the
terms of this Conveyance, BARGAINED, SOLD, GRANTED, CONVEYED, TRANSFERRED,
ASSIGNED, SET OVER, and DELIVERED, and by these presents does hereby BARGAIN,
SELL, GRANT, CONVEY, TRANSFER, ASSIGN, SET OVER, and DELIVER unto Trustee on
behalf of the Trust, as a perpetual net overriding royalty interest (the
“Royalty Interest”), a variable undivided interest in and to the Subject
Interests, to the extent that the Subject Interests pertain to Gas in, under and
that may be produced and saved from the wellbores of the Wells, sufficient to
cause the Trust to receive the Trust Gas or proceeds thereof calculated and paid
in money in accordance with the further terms and conditions of this Conveyance.
     Section 1.02 Habendum Clause. TO HAVE AND TO HOLD the Royalty Interest,
together with all and singular the rights and appurtenances thereto in anywise
belonging, unto Trustee on behalf of the Trust, its successors and assigns,
subject to terms and provisions of this Conveyance.
     Section 1.03 Warranty.
          (a) The Warranty. Assignor warrants to the Trust, its successors and
assigns, that the Subject Interests are free of all Encumbrances created by,
through, or under Assignor, but not otherwise, except for the Permitted
Encumbrances, and that Assignor’s title to the Wells entitles Assignor to a Net
Revenue Interest with respect to the Target Formation in

1



--------------------------------------------------------------------------------



 



each such Well no less than the Net Revenue Interest with respect to the Target
Formation for that Well set forth in Exhibit A.
          (b) Sole Remedy. In the event of a breach of the foregoing warranty
for any Subject Interest, the Trust’s sole remedy shall be to receive payment on
each applicable Quarterly Payment Date, out of Assignor’s Net Share of Gas from
other Wells in excess of that subject to the Royalty Interest, the royalty
interest created pursuant to the Term PDP Conveyance and the royalty interest
created pursuant to the Investor Conveyance (“Assignor Retained Gas”), subject
to offset as provided below and without interest (except such interest payable
under this Conveyance on payments made after the applicable due date as
described in Section 5.02 below), of an amount equal to the difference between
(i) Trust Gas (or the proceeds from the sale thereof) that the Trust would have
received with respect to such Well in the applicable Computation Period if such
warranty had not been breached and (ii) Trust Gas (or the proceeds from the sale
thereof) that the Trust actually received during that Computation Period with
respect to that Well, to the extent such difference is attributable to the
breach of the warranty, but not to the extent that such difference is
attributable to any other cause, and any such amounts of Assignor Retained Gas
shall be treated as Trust Gas.
          (c) Right of Offset. If any Subject Interest owned by Assignor ever
proves to be larger as of the Effective Date than the Subject Interest reflected
in the exhibits to this Conveyance and if, as a result, the Trust receives a
greater amount of Trust Gas (or the proceeds from the sale thereof) with respect
to that Subject Interest than the Trust would otherwise have received if the
Subject Interest had been the size warranted, then such increased amounts,
whenever received by the Trust, may be treated by Assignor as a credit or offset
(without interest) against any amounts payable to the Trust under
Section 1.03(b).
          (d) DISCLAIMER. EXCEPT FOR THE WARRANTIES OF TITLE GIVEN IN SECTION
1.03(a), ASSIGNOR MAKES THIS CONVEYANCE AND ASSIGNS THE ROYALTY INTEREST WITHOUT
RECOURSE, COVENANT OR WARRANTY OF TITLE OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY. ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE
HEREIN OF THE WORDS “GRANT”, “CONVEY” OR OTHER SIMILAR WORDS ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED AND NEGATED. WITHOUT LIMITING THE GENERALITY OF THE
TWO PRECEDING SENTENCES, TRUSTEE ON BEHALF OF THE TRUST ACKNOWLEDGES THAT
ASSIGNOR HAS NOT MADE, AND ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND
THE TRUSTEE ON BEHALF OF THE TRUST HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION
OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING
TO (i) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES OR THE
QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE SUBJECT INTERESTS, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS, AND (v) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER
ANY APPLICABLE LEGAL REQUIREMENT; IT BEING THE EXPRESS INTENTION OF BOTH THE
TRUST AND ASSIGNOR THAT THE ROYALTY INTEREST IS HEREBY ASSIGNED TO THE

2



--------------------------------------------------------------------------------



 



TRUSTEE ON BEHALF OF THE TRUST ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL
FAULTS, AND THAT THE TRUSTEE ON BEHALF OF THE TRUST HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS AS THE TRUST DEEMS APPROPRIATE. ASSIGNOR AND THE TRUSTEE
ON BEHALF OF THE TRUST AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LEGAL
REQUIREMENTS TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN
THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE
LEGAL REQUIREMENT.
          (e) Substitution of Warranty. This instrument is made with full
substitution and subrogation of the Trust in and to all covenants of warranty by
Third Persons (other than Affiliates of Assignor) heretofore given or made with
respect to the Wells, the Subject Interests or any part thereof or interest
therein.
ARTICLE II
DEFINITIONS
     This Article II defines certain capitalized words, terms, and phrases used
in this Conveyance. Certain other capitalized words, terms, and phrases used in
this Conveyance are defined elsewhere in this Conveyance.
     “Affiliate” means, for any specified Person, another Person that controls,
is controlled by, or is under common control with, the specified Person.
“Control,” in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract, or otherwise.
     “AMI Area” means that area depicted on the map set forth on Exhibit B as
the AMI Area.
     “Assignee Conveyances” means for purposes of Section 11.02(a), this
Conveyance, the Term PUD Conveyance, the Term PDP Conveyance, the Perpetual PUD
Conveyance, and the Investor Conveyance, considered collectively.
     “Assignor” is defined in the Introduction to this Conveyance and also
includes all permitted successors and assigns of Assignor.
     “Assignor Retained Gas” is defined in Section 1.03(a).
     “Assignor’s Net Share of Gas” means the share of Subject Gas from each Well
that is attributable to Assignor’s Net Revenue Interest in that Well.
     “Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.
     “Chargeable Costs” is defined in Section 3.02(a).

3



--------------------------------------------------------------------------------



 



     “Computation Period” means each calendar quarter commencing at the
Effective Time, with each calendar quarter being deemed to have begun at 7:00
a.m. Eastern Time on the first day of such calendar quarter and to have ended at
7:00 a.m. Eastern Time on the first day of the next calendar quarter, except for
the first Computation Period, which shall be deemed to have begun at the
Effective Time and to have ended at 7:00 a.m. Eastern Time on July 1, 2010.
     “Conveyance” is defined in the Introduction to this Conveyance.
     “Development Agreement” means that certain Development Agreement between
Assignor and the Trustee dated as of even date herewith.
     “Development Well” has the meaning given such term in the Development
Agreement.
     “Drilling Obligation” means Assignor’s obligation set forth in
Section 2.01(a) of the Development Agreement.
     “Drilling Obligation Completion Date” has the meaning given to such term in
the Development Agreement.
     “Effective Time” is defined in the Introduction to this Conveyance.
     “Encumbrance” means any mortgage, lien, security interest, pledge, charge,
encumbrance, limitation, preferential right to purchase, consent to assignment,
irregularity, burden, or defect.
     “Excess Costs” means, in any Computation Period, the excess of Chargeable
Costs for that Computation Period over the amount determined by multiplying
Assignor’s Net Share of Gas produced during the Computation Period by the Sales
Price for that Computation Period. Excess Costs shall bear interest at the Prime
Interest Rate from the end of the Computation Period in which such costs were
incurred to the date that Assignor recovers such amounts from Trust Proceeds.
     “Fair Value” means, with respect to any portion of the Royalty Interest to
be released pursuant to Section 11.02 or 11.03 in connection with a sale or
release of any Well or Subject Interest, an amount of net proceeds which could
reasonably be expected to be obtained from the sale of such portion of the
Royalty Interest to a party which is not an Affiliate of either the Assignor or
the Trust on an arms’-length negotiated basis, taking into account relevant
market conditions and factors existing at the time of any such proposed sale or
release, such net proceeds to be determined by deducting the Trust’s
proportionate share of sales costs, commissions and brokerage fees, if any
(based on the ratio of (i) the fair market value of the portion of the Royalty
Interest being released to (ii) the fair market value of the Wells and Subject
Interests being transferred (including the value of the Royalty Interest being
released).
     “Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.
     “Force Majeure” is defined in Section 13.02.

4



--------------------------------------------------------------------------------



 



     “Gas” means natural gas and all other gaseous hydrocarbons, excluding
condensate, butane, and other liquid and liquefiable components that are
actually removed from the Gas stream by separation, processing, or other means.
Any oil, gas or mineral lease or other similar instrument that covers Gas shall
be considered a “Gas lease” hereunder, even if it also covers other substances.
     “Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof, and any political subdivision of
any of the foregoing, including courts, departments, commissions, boards,
bureaus, agencies, and other instrumentalities.
     “Greene County Gathering System” means Assignor’s Greene County,
Pennsylvania Gathering System.
     “Investor Conveyance” means that certain Private Investor Overriding
Royalty Interest Conveyance by and between the Private Investors and the Trust
dated effective as of the Effective Time.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation of, including the terms of any license or
permit issued by, any Governmental Authority.
     “MBtu” means one thousand British thermal units and “MMBtu” means one
million British thermal units.
     “Mcf” means one thousand cubic feet of Gas and “MMcf” means one million
cubic feet of Gas, measured and expressed in each case at the same temperature,
pressure, and other conditions of measurement (a) provided in any contract for
the purchase of Gas from the Subject Interest or, (b) if no such contract
exists, provided by applicable state law for purposes of reporting production to
Governmental Authorities.
     “Mortgages” means, collectively, (i) the Drilling Support Lien (as such
term is defined in the Development Agreement) and (ii) that certain Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement, granted
by Assignor in favor of the Trust dated as of even date herewith, which
agreement grants the Trust a lien and security interest on the Royalty Interest
(as such term is defined in each of the Conveyances).
     “Net Revenue Interest” means the interest, stated as a decimal fraction, in
Subject Gas production from a Well that Assignor is entitled to take with
respect to Assignor’s Subject Interest in that Well and the associated Subject
Lands, subject only to the Permitted Production Burdens (treated in each case as
a reduction in interest rather than as a cost).
     “Non-Affiliate” means, for any specified Person, any other Person that is
not an Affiliate of the specified Person.
     “Notice” is defined in Section 14.01.

5



--------------------------------------------------------------------------------



 



     “Party,” when capitalized, refers to Assignor or Trustee. “Parties,” when
capitalized, refers to Assignor and Trustee.
     “Permitted Encumbrances” means:
     (a) the Permitted Production Burdens;
     (b) contractual obligations arising under operating agreements, Farmout
Agreements, production sales contracts, leases, assignments, and other similar
agreements that may affect the properties or their titles;
     (c) pooling and unitization agreements, declarations, orders, or Legal
Requirements to secure payment of amounts not yet delinquent;
     (d) liens that arise in the normal course of operations, such as liens for
unpaid taxes, statutory liens securing unpaid suppliers and contractors, and
contractual liens under operating agreements, in any case, that are not yet
delinquent or, if delinquent, are being contested in good faith in the normal
course of business;
     (e) conventional rights of reassignment that obligate Assignor to reassign
all or part of any Subject Interest to a Third Person if Assignor intends to
release or abandon such interest before the expiration of the primary term or
other termination of such interest;
     (f) easements, rights-of-way, servitudes, permits, surface leases, surface
use restrictions, and other surface uses and impediments on, over, or in respect
of the Subject Interests that are not such as to interfere materially with the
operation, value, or use of the Subject Interests;
     (g) covenants, conditions, and other terms subject to which Assignor
acquired the Subject Interests, to the extent they do not cause Assignor’s Net
Revenue Interests in any Well related to the Target Formation to be less than
the Net Revenue Interest for that Well, as stated in Exhibit A;
     (h) rights reserved to or vested in any Governmental Authority to control
or regulate any Subject Interests in any manner, and all applicable Legal
Requirements;
     (i) the terms of the instruments creating the Subject Interests and Subject
Lands;
     (j) any Prior Reversionary Interests that affect the Subject Interests; and
     (k) the Mortgages,
provided that such aforementioned encumbrances are of the type and nature
customary in the oil and gas industry, as conducted in the Appalachian Basin,
and do not, alone or in the aggregate, materially and adversely affect the
operation, value, or use of any Subject Interest, and all to the extent, and for
so long as, such Permitted Encumbrances are otherwise valid and enforceable

6



--------------------------------------------------------------------------------



 



against the Subject Interests, without recognizing, expressly or by implication,
any rights or interests in any Third Person or Governmental Authority that such
Third Person or Governmental Authority does not otherwise lawfully possess.
     “Permitted Production Burdens” means (a) all Production Burdens that
affected the Subject Interests when they were acquired by Assignor and (b) all
Production Burdens that were created by Assignor; in each case, to the extent
they do not cause Assignor’s Net Revenue Interest related to the Target
Formation in any Well to be less than the Net Revenue Interest for that Well
reflected in Exhibit A.
     “Perpetual PUD Conveyance” means that certain Perpetual Overriding Royalty
Interest Conveyance (PUD) by and between Assignor and the Trust dated effective
as of the Effective Time.
     “Person” means any natural person, corporation, partnership, trust, estate,
or other entity, organization, or association.
     “Private Investors” means the individuals and entities set forth on
Exhibit C attached hereto.
     “Post Production Cost Charge” is defined in Section 3.02(c).
     “Prime Interest Rate” is defined in Section 5.02(b).
     “Prior Reversionary Interest” means any contract, agreement, Farmout
Agreement, lease, deed, conveyance or operating agreement that exists as of the
Effective Time or that burdens the Subject Interests at the time such Subject
Interests are acquired, that by the terms thereof requires a Person to convey a
part of the Subject Interest to another Person or to permanently cease
production of any Well including, any operating agreements, oil and gas leases,
coal leases, and other similar agreements or instruments affecting the Subject
Interests.
     “Production Burdens” means, with respect to any Subject Lands, Subject
Interests, or Subject Gas, all royalty interests, overriding royalty interests,
production payments, net profits interests, Prior Reversionary Interests and
other similar interests that constitute a burden on, are measured by, or are
payable out of the production of Gas or the proceeds realized from the sale or
other disposition thereof.
     “Quarterly Payment Amount” is defined in Section 5.01(a).
     “Quarterly Payment Date” is defined in Section 5.01(c).
     “Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI Area under the same or
similar circumstances, acting with respect to its own property and disregarding
the existence of the Royalty Interest as a burden on such property.
     “Reserved Amounts” means those amounts set aside from Trust Proceeds by
Assignor in accordance with the provisions of Section 5.04 below.

7



--------------------------------------------------------------------------------



 



     “Royalty Interest” is defined in Section 1.01.
     “Sales Price” means, for any Computation Period, the sale price received by
Assignor per Mcf or per MMBtu for Trust Gas determined in accordance with the
following provisions:
     (a) “sale” refers to any sale, exchange, or other disposition of Trust Gas
for value, the value of such Gas that is exchanged or otherwise disposed of for
valuable consideration being the sales price that Assignor receives for any such
Gas sold pursuant to Section 4.01 for any such Gas.
     (b) amounts of money not paid to Assignor when due by any purchaser of
Trust Gas (for example, Taxes or other amounts withheld or deducted by any such
purchaser) shall not be included within the Sales Price until actually received
by, or credited to the account of, Assignor;
     (c) advance payments and prepayments for future deliveries of Trust Gas
shall be included within the Sales Price, without interest, when that volume of
Gas subject to the advance payments or prepayments is actually produced;
     (d) loan proceeds received by Assignor shall not be treated as a component
of the applicable Sales Price; and
     (e) if a controversy or possible controversy exists, whether by reason of
any statute, order, decree, rule, regulation, contract, or otherwise, between
Assignor and any purchaser of Trust Gas or any other Person, about the correct
Sales Price of any Trust Gas, about deductions from the Sales Price, about
Assignor’s right to receive the proceeds of any sale of Trust Gas, or about any
other matter, then monies withheld by the purchaser or deposited by it with an
escrow agent or if Assignor receives any monies and promptly deposits such
monies with a Third Person escrow agent as a result of such controversy, such
monies shall not be included within the Sales Price until received by or
returned to Assignor, as applicable.
     “Subject Gas” means Gas in and under, and that may be produced, saved, and
sold from a Well, insofar and only insofar as such Gas is produced from the
Target Formation, subject to the following:
     (a) “Subject Gas” excludes Gas that is:
     (i) lost in the production, gathering, or marketing of Gas;
     (ii) used (A) in conformity with ordinary and prudent operations on the
Subject Lands, including drilling and production operations or (B) in connection
with plant operations (whether on or off the Subject Lands) for processing or
compressing the Subject Gas;
     (iii) taken by a Third Person to recover costs, or some multiple of costs,
paid or incurred by that Third Person under any operating agreement, unit

8



--------------------------------------------------------------------------------



 



agreement, or other agreement in connection with nonconsent operations conducted
(or participated in) by that Third Person;
     (iv) retained by a Third Person for gathering, transportation, processing
or marketing services related to the Subject Gas in lieu of or in addition to
cash payment for such services, to the extent such agreement is permitted under
this Conveyance; and
     (v) in excess of the percentage attributable to Assignor’s Net Share of Gas
taken by Assignor to recover costs, or some multiple of costs, paid or incurred
by Assignor under any operating agreement, unit agreement, or other agreement in
connection with nonconsent operations conducted (or participated in) by
Assignor.
     (b) “Subject Gas” includes Gas, not otherwise excluded above, that is sold
or exchanged for other Gas, or otherwise disposed of for valuable consideration.
     “Subject Interests” means Assignor’s undivided interests in the Subject
Lands, whether as lessee under Gas leases, as an owner of the Subject Gas (or
the right to extract such Gas), or otherwise, by virtue of which undivided
interests Assignor has the right to conduct exploration, drilling, development,
and Gas production operations on the Subject Lands, or to cause such operations
to be conducted, or to participate in such operations by paying and bearing all
or any part of the costs, risks, and liabilities of such operations, to drill,
test, complete, equip, operate, and produce Wells to exploit the Gas. “Subject
Interests” includes all extensions of, and all renewal Gas leases covering, the
Subject Lands (or any portion thereof) obtained by Assignor, or any Affiliate
thereof, within six (6) months after the expiration or termination of any such
Gas lease. “Subject Interests” do not include (a) Assignor’s rights to
substances other than Gas; (b) Assignor’s rights to Gas under contracts for the
purchase, sale, transportation, storage, processing, or other handling or
disposition of Gas; (c) Assignor’s interests in, or rights to Gas with respect
to, pipelines, gathering systems, storage facilities, processing facilities, or
other equipment or facilities, other than the Wells; or (d) subject to
Section 1.03(c), any additional, or enlarged interests in the Wells, Subject
Lands or Subject Gas, except those reflected in Exhibit A or any extensions and
renewals covered by the preceding sentence. “Subject Interests” may be owned or
claimed by Assignor by virtue of grants or reservations in deeds, Gas leases, or
other instruments, or by virtue of operating agreements, pooling or unitization
agreements or orders, or other kinds of instruments, agreements, or documents,
legal or equitable, recorded or unrecorded. The Subject Interests are subject to
the Permitted Encumbrances.
     “Subject Lands” means the lands subject to or covered by the oil and gas
leases described in Exhibit A, insofar and only insofar as they cover the Target
Formation, subject to the exceptions, exclusions and reservations set forth on
such Exhibit A.
     “Target Formation” means what is generally referred to as the Marcellus
Shale formation and for purposes of this Conveyance is defined as that formation
located from the bottom of the Tully Formation (as seen by the ECA Kemsod #1
Well, API number 37-059-25209), at a depth of 7,881 feet, to the top of the
Huntersville Chert Formation (as seen by the ECA Kemsod #1 Well, API number
37-059-25209), at a depth of 8,204 feet.

9



--------------------------------------------------------------------------------



 



     “Term PDP Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PDP) by and between Assignor and Eastern Marketing Corporation dated
effective as of the Effective Time.
     “Term PUD Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PUD) by and between Assignor and Eastern Marketing Corporation dated
effective as of the Effective Time.
     “Taxes” is defined in Section 3.02(b).
     “Third Person” means a Person other than Assignor or Trustee.
     “Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance, or disposition of any property; provided, Transfer as used
herein does not include the granting of a security interest in Assignor’s
interest in any property including the Subject Interests or Subject Lands.
     “Trust” is defined in the Introduction to this Conveyance.
     “Trust Agreement” is defined in the Introduction to this Conveyance.
     “Trust Gas” is defined in Section 3.01.
     “Trust Proceeds” means, for any Computation Period, proceeds received by
Assignor for the account of the Trust, as the Trust’s marketing and payment
agent and representative, from the sale of Trust Gas under this Conveyance less
Chargeable Costs calculated in accordance with Section 3.03.
     “Trustee” is defined in the Introduction to this Conveyance and also
includes all successor and substitute trustees under the Trust Agreement.
     “Well” means the borehole of each Gas well more particularly described in
Exhibit A.
     “Working Interest” means with respect to any Well, the interest, stated as
a decimal fraction, in and to such Well that is burdened with the obligation to
bear and pay costs and expenses of maintenance, development and operations on or
in connection with such Well.
ARTICLE III
CALCULATION OF TRUST GAS
Section 3.01 Definition. “Trust Gas” is that volume of Gas which the Trust is
entitled to receive in any Computation Period under this Conveyance, calculated
in accordance with the following formula:
     With respect to any Well:

10



--------------------------------------------------------------------------------



 



Forty and One-Half Percent (40.5%) X (Assignor’s Net Share of Gas produced
during that Computation Period).
For purposes of calculating Trust Gas hereunder, if, during any Computation
Period, Assignor is unable to determine the precise volume of Gas produced, sold
and attributable to Assignor’s Net Share of Gas, then Assignor shall, in good
faith and in accordance with the Reasonably Prudent Operator Standard, estimate
the volume of such Gas produced, sold and attributable to Assignor’s Net Share
of Gas for such Computation Period. Assignor shall adjust Assignor’s Net Share
of Gas upward or downward, as the case may be, in the next or subsequent
Computation Periods to reflect the difference between the estimated volume and
the actual amount of Gas produced, sold and attributable to Assignor’s Net Share
of Gas in the Computation Period for which such estimate was made.
Section 3.02 Chargeable Costs.
          (a) Definition. Subject to Section 5.04 hereof, for each Computation
Period, “Chargeable Costs” means the sum of (i) Taxes, (ii) the Post Production
Cost Charge and (iii) Excess Costs from prior Computation Periods that (in each
case) are actually paid or are deemed to have been paid by Assignor during that
Computation Period or paid or deemed to have been paid by Assignor during a
prior Computation Period and not included in any prior Computation Period’s
Chargeable Costs.
          (b) Taxes. “Taxes” means general property, ad valorem, production,
severance, sales, gathering, windfall profit, excise, and other taxes, except
income taxes, assessed or levied on or in connection with the Subject Interests,
the Royalty Interest, this Conveyance, production of Subject Gas, Assignor’s Net
Share of Gas, the Trust Gas (or the proceeds from the sale thereof), or
facilities or equipment on the Subject Lands that are used for the production,
dehydration, treatment, processing, gathering, or transportation of Subject Gas,
or against Assignor as owner of the Subject Interests or paid by Assignor on
behalf of the Trust as owner of this Royalty Interest.
          (c) Post Production Cost Charge. “Post Production Cost Charge” means
those costs incurred by Assignor (including, internal costs and Third Person
costs) to gather, transport, compress, process, treat, dehydrate and market the
Subject Gas, including any costs as may be required to make merchantable and to
deliver such Gas to market; provided, any internal costs of Assignor and its
Affiliates that are part of the Post Production Cost Charge shall not materially
exceed the costs prevailing in the area where the Subject Gas is being produced
for similar services; and provided, further, with respect to marketing costs,
only Non-Affiliate marketing fees and costs shall be included, and marketing
costs of Assignor and its Affiliates with respect to any Subject Gas will be
specifically excluded from the Post Production Cost Charge; and provided,
further, until the Drilling Obligation Completion Date, any such internal costs
of Assignor and its Affiliates (excluding costs for any fuel that is used in the
compression process, including equivalent electricity charges in instances where
electric compressors are used) associated with the Greene County Gathering
System shall be limited to $0.52 per MMBtu of Trust Gas gathered. Any costs,
fees or expenses that are properly charged or allocated to the

11



--------------------------------------------------------------------------------



 



          Trust Gas pursuant to another provision of this Conveyance (including,
as provided for in the definition of Subject Gas) shall not be included as part
of the Post Production Cost Charge.
          (d) Operating and Drilling Costs. All costs associated with or paid or
incurred in connection with the drilling, testing, completing, developing and
operating the Wells or associated with the Subject Interests other than Taxes
and Post Production Cost Charges shall be borne solely by Assignor and shall not
be included as Chargeable Costs.
     Section 3.03 Trust Proceeds. “Trust Proceeds” means the volume of Trust Gas
(on an Mcf basis or MMBtu basis, as applicable) for the applicable Computation
Period multiplied by the relevant Sales Price less the Chargeable Costs
associated with such Trust Gas for the applicable Computation Period.
ARTICLE IV
MARKETING OF TRUST GAS
     Section 4.01 Rights and Duties Regarding Sale of Trust Gas. Assignor shall
market or shall cause to be marketed Assignor’s Net Share of Gas (including the
Trust Gas) in good faith and in accordance with the Reasonably Prudent Operator
Standard and Section 4.02(d). Assignor shall use its reasonable efforts in
connection with any sale of Assignor’s Net Share of Gas (including the Trust
Gas) to obtain, as soon as reasonably practicable, full payment for such Gas;
provided, however, that it shall not be considered a breach of Assignor’s
marketing duty or standard of conduct for Assignor to market such Gas to an
Affiliate of Assignor, so long as Assignor does not market such Gas at a
volume-weighted average price lower than the volume-weighted average price upon
which Assignor pays royalties to the owners of the other royalty interests in
the Subject Gas, save and excepting Chargeable Costs provided for in Article III
hereof.
     Section 4.02 Trust’s Agent and Representative.
          (a) Appointment. Trustee on behalf of the Trust appoints Assignor as
the Trust’s agent and representative to market and deliver or cause to be
marketed and delivered all Trust Gas and to collect and receive all payments
therefrom under any gas purchase agreement or contract without deduction (except
to the extent Chargeable Costs are deducted for any Computation Period). The
appointment of Assignor as the Trust’s agent and representative for such purpose
is a material item of consideration to the Parties in connection with the
execution and delivery of this Conveyance. Trustee on behalf of the Trust may
not remove Assignor from office as the Trust’s agent and representative, except
for cause upon a material breach by Assignor of its duties to the Trust under
this Conveyance.
          (b) Duties and Powers. As the Trust’s agent and representative,
Assignor shall receive all payments for the sale of the Trust Gas and account to
Trustee on behalf of the Trust, receive and make all communications with the
purchaser of such Gas, and otherwise act and speak for the Trust in connection
with the sale of the Trust Gas. Third Persons may rely conclusively on the
authority of Assignor to market the Trust Gas, and with respect to Third
Persons, the Trust shall be conclusively bound by the acts of Assignor in
connection with the sale of Trust Gas. It shall not be necessary for Trustee on
behalf of the Trust to join Assignor in

12



--------------------------------------------------------------------------------



 



the execution of any division order, transfer order, or other instrument,
agreement, or document relating to the sale of the Trust Gas. Third Persons may
pay all Trust Proceeds for the sale of such Gas directly to Assignor, without
the necessity of any joinder by or consent of Trustee on behalf of the Trust or
any inquiry into the use or disposition of such proceeds by Assignor.
          (c) Prohibited Acts. Assignor may not act for or bind the Trust on any
matter, except the marketing and delivery of the Trust Gas under this
Article IV.
          (d) Standard of Conduct. In exercising its powers and performing its
duties as the Trust’s agent and representative, Assignor shall act in good faith
and in accordance with the Reasonably Prudent Operator Standard. It shall not be
a violation of such standard of conduct for Assignor (i) to sell Assignor’s Net
Share of Gas or the Trust Gas to an Affiliate pursuant to any gas purchase
agreement or contract, or (ii) to delegate some or all of Assignor’s duties as
the Trust’s agent and representative to its Affiliates (so long as such
Affiliates perform in good faith and in accordance with the Reasonably Prudent
Operator Standard), with Assignor remaining liable to the Trust for the
performance of such Affiliates.
          (e) Termination of Authority. Assignor may not resign as the Trust’s
agent and representative without the prior written consent of the Trustee on
behalf of the Trust, except that Assignor may resign as the Trust’s agent and
representative without such consent with respect to any Subject Interests
assigned, sold, transferred, or conveyed by Assignor in accordance with the
terms of this Conveyance. If such sale is made subject to the Royalty Interest,
Assignor must cause the purchaser to assume the duties of the Trust’s agent and
representative with respect to the Subject Interests acquired by that purchaser
and to be bound by the provisions of this Article IV.
     Section 4.03 Delivery of Subject Gas. Assignor (whether or not it is
serving as the Trust’s agent and representative) shall deliver or cause to be
delivered Assignor’s Net Share of Gas (including Trust Gas) to the purchasers
thereof into the pipelines to which the Wells producing such Gas are connected.
     Section 4.04 Processing. Assignor may process Assignor’s Net Share of Gas
(including Trust Gas) to remove liquid and liquefiable hydrocarbons and may
commit any of the Subject Interests (including the Royalty Interest attributable
thereto) to an agreement for processing minerals (pursuant to which, for
example, the plant owner or operator receives a portion of the Subject Gas or
plant products therefrom or proceeds of the sale thereof as a fee for
processing), so long as Assignor enters into such processing arrangements in
good faith and in accordance with the Reasonably Prudent Operator Standard. The
Trust shall be bound by such arrangements, shall permit Assignor’s Net Share of
Gas (including the Trust Gas) to be processed by Assignor or its contractor, and
shall have no right to any liquid or liquefiable hydrocarbons obtained by such
processor or to the proceeds from the sale thereof. Trustee shall not, however,
be personally liable for any costs or risks associated with such processing
operations, but the Trust shall indirectly suffer the Btu reduction and volume
reductions associated with processing through corresponding reductions in the
Btu content and volumes of the Trust Gas.

13



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT
     Section 5.01 Obligation to Pay.
          (a) Quarterly Payment Amount. On each Quarterly Payment Date, Assignor
shall prepare, in good faith, an estimate of the cash to be paid to the Trust
from (A) all of the proceeds (including any interest earned thereon and payable
to the Trust pursuant to Section 5.01(b) or Section 5.01(e)) to be paid to the
Trust from the sale of Trust Gas produced during such Computation Period; plus
(B) all of the proceeds (including any interest earned thereon and payable to
the Trust pursuant to Section 5.01(b) or Section 5.01(e)) to be paid to the
Trust from the sale of Trust Gas, if any, produced during any prior Computation
Periods, to the extent not previously taken into account for purposes of
determining a Quarterly Payment Amount for any prior Computation Periods, as
such sum may be (x) increased or decreased as a result of any adjustments to the
estimates that were previously made pursuant to this Section 5.01(a) for any
prior Computation Periods that are necessary to accurately report the proceeds
from the sale of Trust Gas for such prior Computation Periods, (y) increased by
the amount of any damages payable to the Trustee under Section 1.03(b) above
(subject to the right of set off in Section 1.03(c) above) during the most
recently completed Computation Period prior to such Quarterly Payment Date and
(z) decreased by any Reserved Amounts as provided in Section 5.04 below
(“Quarterly Payment Amount”).
          (b) The Obligation. After each Computation Period and on or before the
Quarterly Payment Date for that Computation Period, Assignor shall tender to
Trustee the Quarterly Payment Amount with respect to the applicable Computation
Period. With respect to the final Computation Period, Assignor shall tender to
the Trustee all unexpended Reserved Amounts (together with any interest accrued
thereon).
          (c) Quarterly Payment Date. “Quarterly Payment Date” for each
Computation Period means the thirtieth (30th) day after the end of such
Computation Period. If such day is not a Business Day, the Quarterly Payment
Date shall be the next Business Day.
          (d) No Segregated Account. All amounts received by Assignor from the
sale of Assignor’s Net Share of Gas and the Trust Gas, as applicable, for any
Computation Period shall be held by Assignor in one of its general bank accounts
and Assignor will not be required to maintain a segregated account for such
funds.
          (e) Disputed Proceeds. If Assignor receives any amounts of money from
the sale of Trust Gas that is subject to controversy or, in the reasonable
opinion of Assignor, possible controversy, Assignor shall promptly deposit the
money with a Third Person escrow agent in a segregated interest-bearing account.
Such amount shall not be treated as a portion of Trust Proceeds so long as it
remains with such escrow agent, but shall be treated as a portion of the Trust
Proceeds, along with the accrued interest, when received from such escrow agent
and paid over to Trustee.
     Section 5.02 Interest on Past Due Payments.

14



--------------------------------------------------------------------------------



 



          (a) Obligation to Pay. Any Trust Proceeds or other amounts of money
not paid by Assignor to Trustee when due shall bear, and Assignor will pay,
interest at the Prime Interest Rate on the overdue amount commencing on the
sixth (6th) day after such due date until such amount is paid.
          (b) Definition. “Prime Interest Rate” means the lesser of (i) the rate
of interest per annum publicly announced from time to time by The Bank of New
York Mellon Trust Company, N.A. as its “prime rate” in effect at its principal
office in New York City (each change in the Prime Rate to be effective on the
date such change is publicly announced), with the understanding that such bank’s
“prime rate” may be one of several base rates, may serve as a basis upon which
effective rates are from time to time calculated for loans making reference
thereto, and may not be the lowest of such bank’s base rates or (ii) the maximum
rate of interest permitted under applicable Legal Requirement.
     Section 5.03 Overpayments and Refunds.
          (a) Overpayments. If Assignor ever pays Trustee more than the amount
of money then due and payable to the Trust under this Conveyance, Trustee shall
not be obligated to return the overpayment, but Assignor may at any time
thereafter deduct from Trust Proceeds and retain for its own account an amount
equal to the overpayment.
          (b) Refunds. If Assignor is ever legally obligated to pay any Third
Person, including any gas purchaser or Governmental Authority, any refund,
interest, penalty, or other amount of money, because any payment of Trust
Proceeds received by Assignor for the account of Trustee exceeded, or allegedly
exceeded, the amount due or lawful under any applicable contract, Legal
Requirement, or other obligation, Assignor may thereafter deduct from Trust
Proceeds and retain for its own account an amount equal to such payment.
     Section 5.04 Reserved Amounts. At any time and from time to time under this
Conveyance and in accordance with the Reasonably Prudent Operator Standard,
Assignor may set aside from Trust Proceeds amounts determined in good faith to
economically accrue for a Computation Period with respect to known or
anticipated costs or liabilities (the “Reserved Amounts”) which may be incurred
in future Computation Periods with respect to Taxes assessed or levied with
respect to a time period in excess of a calendar quarter. As Reserved Amounts
are expended by Assignor to cover applicable Taxes in a Computation Period,
Chargeable Costs shall be reduced in such Computation Period by an amount equal
to the Reserved Amounts so expended. In the event that Assignor overestimates
the cost of any Taxes for which it has set aside Reserved Amounts, the excess
amount shall be applied against any other Chargeable Costs (which shall be
reduced by an amount equal to such excess Reserved Amounts so expended), or paid
as Trust Proceeds on the Quarterly Payment Date following the Computation Period
in which it is determined that Assignor has set aside excess Reserved Amounts.
ARTICLE VI
RECORDS AND REPORTS
     Section 6.01 Books, Records, and Accounts.

15



--------------------------------------------------------------------------------



 



          (a) Obligation to Maintain. Assignor shall maintain true and correct
books, records, and accounts of (i) all transactions required or permitted by
this Conveyance and (ii) the financial information necessary to effect such
transactions, including the financial information needed to calculate each
installment of Trust Proceeds.
          (b) Right of Inspection. Trustee or its representative, at the Trust’s
expense, may inspect and copy such books, records, and accounts in the offices
of Assignor during normal business hours and upon reasonable notice.
     Section 6.02 Statements.
          (a) Quarterly Statements. On each Quarterly Payment Date, Assignor
shall deliver to Trustee a statement showing the computation of Trust Gas and
Trust Proceeds for the preceding Computation Period.
          (b) Annual Statements. On the first Quarterly Payment Date after the
end of each calendar year, such statement shall also show the computation of
Trust Proceeds for the preceding calendar year.
          (c) Contents of Statements. Without limiting the generality of the
foregoing provisions in this Section 6.02, each statement delivered by Assignor
to Trustee pursuant to this Section 6.02 shall state, for the relevant period,
(i) the total volumes of Subject Gas produced from the Subject Lands, (ii) the
total volumes of the Assignor’s Net Share of Gas, (iii) the total volumes of
Trust Gas, (iv) the applicable Sales Price, (v) the amount of Trust Proceeds due
and payable for the relevant period and (vi) the amounts of money, if any, due
and payable by any purchaser of the Subject Gas or the Trust Gas, the nonpayment
of which resulted in the payment to Trustee of less than Trust Proceeds for the
relevant period. Notwithstanding the preceding, Assignor shall only be required
to provide the preceding information on an aggregate basis.
     Section 6.03 The Trustee’s Exceptions to Quarterly Statements. If Trustee
on behalf of the Trust takes exception to any item or items included in any
quarterly statement required by Section 6.02, Trustee must notify Assignor in
writing within sixty (60) days after Trustee’s receipt of such quarterly
statement. Such Notice must set forth in reasonable detail the specific charges
complained of and to which exception is taken or the specific credits which
should have been made and allowed. Adjustments shall be made for all complaints
and exceptions that are justified. Notwithstanding anything to the contrary
herein, all matters reflected in Assignor’s statements for the preceding
calendar year (or portion thereof) that are not objected to by Trustee in the
manner provided by this Section 6.03 shall be deemed correct as rendered by
Assignor to Trustee.
     Section 6.04 Other Information.
          (a) Disclosure. At Trustee’s request, subject to applicable
restrictions on disclosure and transfer of information, Assignor shall give
Trustee and its designated representatives (on behalf of the Trust) reasonable
access in Assignor’s office during normal business hours to all geological,
Well, and production data in Assignor’s possession or Assignor’s Affiliates’
possession, relating to operations on the Subject Interests.

16



--------------------------------------------------------------------------------



 



          (b) Disclaimer of Warranties and Liability. Assignor makes no
representations or warranties about the accuracy or completeness of any such
data, reports, or studies and shall have no liability to Trustee, the Trust or
any other Person resulting from such data, studies, or reports.
          (c) No Attribution. Trustee shall not attribute to Assignor or to the
consulting engineers any reports or studies or the contents thereof in any
securities filings or reports to owners or holders of interests in the Trust.
          (d) Confidentiality. All information furnished to the Trustee and its
designated representatives pursuant to this Section 6.04 is confidential and for
the sole benefit of Trustee on behalf of the Trust and shall not be disclosed by
Trustee or its designated representatives to any other Person, except to the
extent that such information (i) is required in any report, statement or
testimony submitted to any Governmental Authority having or claiming to have
jurisdiction over Trustee or the Trust or submitted to bank examiners or similar
organizations or their successors, (ii) is required in response to any summons
or subpoena or in connection with any litigation, (iii) is believed to be
required in order to comply with any applicable Legal Requirement to the Trustee
or the Trust, (iv) was publicly available or otherwise known to the recipient at
the time of disclosure or (v) subsequently becomes publicly available other than
through any act or omission of the recipient; provided, however, with respect to
the disclosures with respect to items (i), (ii) and (iii) above, Trustee will
notify Assignor prior to any such disclosure in order to provide Assignor an
opportunity to seek to limit any such required disclosure.
ARTICLE VII
NO LIABILITY OF THE TRUSTEE OR THE TRUST
     Neither the Trustee nor the Trust shall be personally liable or responsible
under this Conveyance for any cost, risk, liability, or obligation associated in
any way with the ownership or operation of the Subject Lands, the Subject
Interests, the Wells, or the Subject Gas. The foregoing sentence does not
restrict the right of Assignor to deduct Chargeable Costs or Reserved Amounts in
calculating the volumes of the Trust Gas or Trust Proceeds.
ARTICLE VIII
OPERATIONS
     Section 8.01 Standards of Conduct. Except as otherwise specifically
provided in this Conveyance, Assignor shall (a) operate and maintain the Subject
Interests and (b) make elections under each applicable lease, operating
agreement, unit agreement, contract for development, and other similar
instrument or agreement (including elections concerning abandonment of any Well
or release of any Subject Interest) in good faith and in accordance with the
Reasonably Prudent Operator Standard.
     Section 8.02 Abandonment of Properties. Nothing in this Conveyance shall
obligate Assignor to continue to operate any Well or to operate or maintain in
force or attempt to maintain in force any Subject Interest when such Well or
Subject Interest ceases to produce, or Assignor determines, in accordance with
Section 8.01 above, that such Well or Subject Interest is

17



--------------------------------------------------------------------------------



 



not capable of producing Gas in paying quantities. The expiration of a Subject
Interest in accordance with the terms and conditions applicable thereto shall
not be considered to be a voluntary surrender or abandonment thereof.
     Section 8.03 Insurance. Assignor may, but is not required by this
Conveyance to, carry insurance on any Subject Interest or Well, or covering any
risk with respect thereto. Assignor shall never be liable to the Trustee or the
Trust on account of any injury or loss to the Subject Interests or any Well,
whether insurable or uninsurable, not covered by insurance. If Assignor elects
to carry insurance, the premiums shall not be included in Chargeable Costs, and
Assignor shall retain all proceeds of such insurance.
ARTICLE IX
POOLING AND UNITIZATION
     Section 9.01 Pooling of Subject Interests. Certain Subject Interests have
been, or may have been, heretofore pooled and unitized for the production of
Gas. Such Subject Interests are and shall be subject to the terms and provisions
of the applicable pooling and unitization agreements, and the Royalty Interest
in each pooled or unitized Subject Interest shall apply to and affect only the
Gas produced from such units that accrues to such Subject Interest under and by
virtue of the applicable pooling and unitization agreements.
     Section 9.02 Pooling and Unitization.
          (a) Right to Pool. Assignor has the exclusive executive right and
power (as between Assignor and the Trustee) to pool or unitize any Subject
Interest and to alter, change, amend, or terminate any pooling or unitization
agreements heretofore or hereafter entered into, as to all or any part of the
Subject Lands, as to any one or more of the formations or horizons, and as to
any Gas, upon such terms and provisions as Assignor shall in its sole discretion
deem appropriate.
          (b) Effect of Pooling. If and whenever through the exercise of such
right and power, or pursuant to any Legal Requirement now existing or hereafter
enacted or promulgated, any Subject Interest is pooled or unitized in any
manner, the Royalty Interest, insofar as it affects such Subject Interest, shall
also be pooled and unitized, and such Royalty Interest in such Subject Interest
shall apply to and affect only the Gas production that accrues to such Subject
Interest under and by virtue of the applicable pooling and unitization agreement
or order. It shall not be necessary for the Trustee to agree to, consent to,
ratify, confirm or adopt any exercise of pooling or unitization of any Subject
Interest by Assignor.
ARTICLE X
GOVERNMENT REGULATION
     Section 10.01 Legal Requirements. All obligations of Assignor under this
Conveyance are, and shall be, subject to all applicable Legal Requirements and
the instruments, documents, and agreements creating the Subject Interests.

18



--------------------------------------------------------------------------------



 



     Section 10.02 Filings. Assignor shall use its reasonable discretion in
making filings for itself and on behalf of the Trust with any Governmental
Authority having jurisdiction with respect to matters affecting the Subject
Interests, the Subject Lands, or the Subject Gas.
ARTICLE XI
ASSIGNMENT AND SALE OF SUBJECT INTERESTS
     Section 11.01 Assignment by Assignor Subject to Royalty Interest.
          (a) Right to Sell. Subject to Section 11.05, Assignor may from time to
time Transfer, mortgage, or pledge its interest in the Wells, the Subject
Interests, or any part thereof or undivided interest therein, subject to the
Royalty Interest and this Conveyance. Assignor shall cause the assignee,
purchaser, transferee, grantee, mortgagee, or pledgee of any such transaction to
take the affected Subject Interests subject to the Royalty Interest and this
Conveyance and, from and after the actual date of any such Transfer, to assume
Assignor’s obligations under this Conveyance with respect to such Subject
Interests.
          (b) Effect of Sale. From and after the actual date of any such
Transfer by Assignor, Assignor shall be relieved of all obligations,
requirements, and responsibilities arising under this Conveyance with respect to
the Subject Interests Transferred, except for those that accrued prior to such
date.
          (c) Allocation of Consideration. Trustee is not entitled to receive
any share of the sales proceeds received by Assignor in any transaction
permitted by this Section 11.01.
          (d) Separate Interest. Effective on the effective date of any Transfer
of any Subject Interest subject to this Section 11.01, Trust Gas and Trust
Proceeds shall thereafter be computed separately with respect to such Subject
Interests, and the assignee, buyer, transferee, or grantee of such Subject
Interests shall thereafter serve as the Trust’s agent and representative under
Article IV with respect to such interests and shall pay all corresponding Trust
Proceeds directly to Trustee.
     Section 11.02 Sale and Release of Properties.
          (a) Transfer. Subject to Section 11.05, Assignor may from time to
time, Transfer the Wells, the Subject Interests, or any part thereof or
undivided interest therein, free of the Royalty Interest and this Conveyance
provided that the aggregate Fair Value of all Royalty Interests released with
respect to the Assignee Conveyances during any twelve (12) month period shall
not exceed $5,000,000.
          (b) Payments. In connection with any Transfer pursuant to this
Section 11.02, Assignor shall remit to the Trust an amount equal to the Fair
Value of the Royalty Interest being released. Assignor shall make such payment
to the Trust on the Quarterly Payment Date for the Computation Period in which
Assignor receives the payment with respect to any such Transfer of the Subject
Interest.
          (c) Release. In connection with any Transfer provided for in
Section 11.02(a), Trustee on behalf of the Trust shall, on request, execute,
acknowledge, and deliver to

19



--------------------------------------------------------------------------------



 



Assignor a recordable instrument (reasonably acceptable to Assignor) that
releases the Royalty Interest with respect to the Well and the related Subject
Interests and Subject Lands being Transferred.
          (d) Effect of Sale. From and after the actual date of any such
Transfer by Assignor, Assignor and any assignee, purchaser, transferee or
grantee of such Subject Interest shall be relieved of all obligations,
requirements, and responsibilities arising under the Royalty Interest or this
Conveyance with respect to the Well or Subject Interests Transferred, except for
those that accrued prior to such date.
     Section 11.03 Release of Other Properties.
          (a) Prior Reversionary Interests. In the event that any Person
notifies Assignor that, pursuant to a Prior Reversionary Interest, Assignor is
required to convey any of the Subject Interests to such Person or cease
production from any Well, Assignor may provide such conveyance with respect to
such Subject Interest or permanently cease Production from any such Well.
          (b) Payments. In the event that Assignor receives compensation
pursuant to any Prior Reversionary Interest in connection with any conveyance or
permanent cessation of production from any Well, Assignor shall remit to the
Trust an amount equal to the product of (x) such amount actually received by
Assignor with respect to such reconveyance or permanent cessation of production
and (y) a fraction the numerator of which is (A) the Fair Value of the Royalty
Interest released and the denominator of which is (B) the Fair Value of the
Subject Interest that is being released. Assignor shall make such payment to the
Trust on the Quarterly Payment Date for the Computation Period in which Assignor
receives such payment.
          (c) Release for Prior Reversionary Interests. In connection with any
conveyance or permanent cessation of production provided for in Section 11.03(a)
above, Trustee on behalf of the Trust shall, on request, execute, acknowledge,
and deliver to Assignor a recordable instrument (reasonably acceptable to
Assignor) that releases the Royalty Interest and this Conveyance with respect to
any such Well or Subject Interests.
          (d) Effect of Prior Reversionary Interests. From and after the actual
date of any conveyance or permanent cessation of production provided for in
Section 11.03(a), Assignor and any assignee, purchaser, transferee or grantee of
such Subject Interest shall be relieved of all obligations, requirements, and
responsibilities arising under the Royalty Interest or this Conveyance with
respect to the Subject Interests Transferred, except for those that accrued
prior to such date.
     Section 11.04 Change in Ownership.
          (a) Obligation to Give Notice. No change of ownership or of the right
to receive payment of the Royalty Interest, or of any part thereof, however
accomplished, shall bind Assignor until notice thereof is furnished to Assignor
by the Person claiming the benefit thereof, and then only with respect to
payments made after such Notice is furnished.

20



--------------------------------------------------------------------------------



 



          (b) Notice of Sale. Notice of sale, transfer, conveyance, or
assignment shall consist of a certified copy of the recorded instrument
accomplishing the same.
          (c) Notice of Other Changes of Ownership. Notice of change of
ownership or of the right to receive payment accomplished in any other manner
(e.g., by dissolution of the Trust) shall consist of certified copies of
recorded documents and complete proceedings legally binding and conclusive of
the rights of all Persons.
          (d) Effect of Lack of Notice. Until such Notice accompanied by such
documentation is furnished to Assignor in the manner provided above, Assignor
may, at Assignor’s election, either (i) continue to pay or tender all sums
payable on the Royalty Interest in the same manner provided in this Conveyance,
precisely as if no such change in interest or ownership or right to receive
payment had occurred or (ii) suspend payment of Trust Proceeds without interest
until such documentation is furnished.
          (e) Effect of Nonconforming Notices. The kinds of Notice provided by
this Section 11.03(d) shall be exclusive, and no other kind, whether actual or
constructive, shall bind Assignor.
     Section 11.05 Transfer of Subject Lands. Assignor will not Transfer any
Well or any of the Subject Interests comprising a part of the Subject Lands
pursuant to Sections 11.01 and 11.02 prior to the Drilling Obligation Completion
Date.
     Section 11.06 One Payee. Assignor shall never be obligated to pay Trust
Proceeds to more than one Person. If more than one Person is ever entitled to
receive payment of any part of the Trust Proceeds, Assignor may suspend payments
of all Trust Proceeds until the concurrent owners or claimants of the Royalty
Interest or the right to receive payment of Trust Proceeds appoint one Person in
writing to receive all payments of Trust Proceeds on their behalf. Assignor may
thereafter conclusively rely upon the authority of that Person to receive
payments of Trust Proceeds and shall be under no further duty to inquire into
the authority or performance of such Person.
     Section 11.07 Rights of Mortgagee. If Trustee executes a mortgage or deed
of trust covering all or part of the Royalty Interest, the mortgagees or
trustees therein named or the holders of any obligation secured thereby shall be
entitled, to the extent that such mortgage or deed of trust so provides, to
exercise the rights, remedies, powers, and privileges conferred upon Trustee by
this Conveyance and to give or withhold all consents required to be obtained
from Trustee. This Section 11.07 shall not be deemed or construed to impose upon
Assignor any obligation or liability undertaken by the Trustee under such
mortgage or deed of trust or under the obligation secured thereby.
ARTICLE XII
AMI AREA
     Section 12.01 No Drainage. Subsequent to the Drilling Obligation Completion
Date, neither Assignor nor any of its Affiliates shall drill any Gas well that
will have a perforated segment that will be within five hundred feet (500’) of
any perforated interval of any Well which produces oil or gas from the Target
Formation.

21



--------------------------------------------------------------------------------



 



ARTICLE XIII
FORCE MAJEURE
     Section 13.01 Nonperformance. Assignor shall not be responsible to Trustee
for any loss or damage to Trustee resulting from any delay in performing or
failure to perform any obligation under this Conveyance (other than Assignor’s
obligation to make payments of Trust Proceeds to Trustee) to the extent such
failure or delay is caused by Force Majeure.
     Section 13.02 Force Majeure. “Force Majeure” means any of the following, to
the extent they are not caused solely by the breach by Assignor of its duty to
perform certain obligations under this Conveyance in accordance with the
Reasonably Prudent Operator Standard:
          (a) act of God, fire, lightning, landslide, earthquake, storm,
hurricane, hurricane warning, flood, high water, washout, tidal wave, or
explosion;
          (b) strike, lockout, or other similar industrial disturbance, act of
the public enemy, war, military operation, blockade, insurrection, riot,
epidemic, arrest or restraint of Governmental Authority or people, or national
emergency;
          (c) the inability of the Assignor to acquire, or the delay on the part
of any Third Person (other than an Affiliate of the Assignor) in acquiring,
materials, supplies, machinery, equipment, servitudes, right-of-way grants,
easements, permits, or licenses, or approvals or authorizations by regulatory
bodies needed to enable such Party to perform hereunder;
          (d) any breakage of or accident to machinery, equipment, or lines of
pipe, the repair, maintenance, improvement, replacement, alteration to a plant
or line of pipe or related facility, the testing of machinery, equipment or line
of pipe, or the freezing of a line of pipe;
          (e) any Legal Requirement or the affected Party’s compliance
therewith; or
          (f) any other cause, whether similar or dissimilar to the causes
enumerated in (a) through (e) above, not reasonably within the control of
Assignor.
     Section 13.03 Force Majeure Notice. Assignor will give Trustee a Notice of
each Force Majeure as soon as reasonably practicable after the occurrence of the
Force Majeure.
     Section 13.04 Remedy. Assignor will use its reasonable efforts to remedy
each Force Majeure and resume full performance under this Conveyance as soon as
reasonably practicable, except that the settlement of strikes, lockouts, or
other labor disputes shall be entirely within the discretion of Assignor.
ARTICLE XIV
NOTICE
     Section 14.01 Definition. “Notice” means any notice, advice, invoice,
demand, or other communication required or permitted by this Conveyance.

22



--------------------------------------------------------------------------------



 



     Section 14.02 Written Notice. Except as otherwise provided by this
Conveyance, each Notice shall be in writing.
     Section 14.03 Methods of Giving Notice. Notice may be given by any
reasonable means, including telecopier, hand delivery, overnight courier, and
United States mail.
     Section 14.04 Charges. All Notices shall be properly addressed to the
recipient, with all postage and other charges being paid by the Party giving
Notice.
     Section 14.05 Effective Date. Notice shall be effective when actually
received by the Party being notified.
     Section 14.06 Addresses. The addresses of the Parties for purposes of
Notice are the addresses in the Introduction to this Conveyance.
     Section 14.07 Change of Address. Either Party may change its address to
another address within the continental United States by giving ten (10) days’
Notice to the other Party.
ARTICLE XV
OTHER PROVISIONS
     Section 15.01 Successors and Assigns. Subject to the limitation and
restrictions on the assignment or delegation by the Parties of their rights and
interests under this Conveyance, this Conveyance binds and inures to the benefit
of Assignor, Trustee, the Trust and their respective successors, assigns, and
legal representatives.
     Section 15.02 Governing Law. WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, THIS CONVEYANCE SHALL BE CONSTRUED UNDER AND GOVERNED BY
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (EXCLUDING CHOICE OF LAW AND
CONFLICT OF LAW RULES).
     Section 15.03 Construction of Conveyance. In construing this Conveyance,
the following principles shall be followed:
          (a) no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Conveyance and not as an aid in its
construction;
          (b) no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Conveyance;
          (c) the word “includes” and its syntactical variants mean “includes,
but is not limited to” and corresponding syntactical variant expressions;
          (d) a defined term has its defined meaning throughout this Conveyance,
regardless of whether it appears before or after the place in this Conveyance
where it is defined;

23



--------------------------------------------------------------------------------



 



          (e) the plural shall be deemed to include the singular, and vice
versa, unless the content otherwise requires; and
          (f) each exhibit, attachment, and schedule to this Conveyance is a
part of this Conveyance, but if there is any conflict or inconsistency between
the main body of this Conveyance and any exhibit, attachment, or schedule, the
provisions of the main body of this Conveyance shall prevail.
     Section 15.04 No Waiver. Failure of either Party to require performance of
any provision of this Conveyance shall not affect either Party’s right to
require full performance thereof at any time thereafter, and the waiver by
either Party of a breach of any provision hereof shall not constitute a waiver
of a similar breach in the future or of any other breach or nullify the
effectiveness of such provision.
     Section 15.05 Relationship of Parties. This Conveyance does not create a
partnership, mining partnership, joint venture, or relationship of trust or
agency (except with respect to Assignor’s agency relationship with respect to
those matters set forth in Articles IV and V above) between the Parties.
     Section 15.06 Proportionate Reduction. In the event of failure or
deficiency in title to any Well or Subject Interest, the portion of the Subject
Gas production attributable thereto shall be reduced in the same proportion that
such Well or Subject Interest is reduced by such failure or deficiency. Such
proportionate reduction of the Royalty Interest shall not limit Trustee’s rights
with respect to such reduction under Section 1.03(a).
     Section 15.07 Further Assurances. Each Party shall execute, acknowledge,
and deliver to the other Party all additional instruments and other documents
reasonably required to describe more specifically any interests subject hereto,
to vest more fully in Trustee the Royalty Interest conveyed (or intended to be
conveyed) by this Conveyance, or to evidence or effect any transaction
contemplated by this Conveyance. Assignor shall also execute and deliver all
additional instruments and other documents reasonably required to transfer
interests in state, federal, or Indian lease interests in compliance with
applicable Legal Requirements or agreements.
     Section 15.08 The 7:00 A.M. Convention. Except as otherwise provided in
this Conveyance, each calendar day, month, quarter, and year shall be deemed to
begin at 7:00 a.m. Eastern Time on the stated day or on the first day of the
stated month, quarter, or year, and to end at 7:00 a.m. Eastern Time on the next
day or on first day of the next month, quarter, or year, respectively.
     Section 15.09 Counterpart Execution. This Conveyance may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all of such counterparts shall constitute for all
purposes one Conveyance. As between the Parties, any signature hereto delivered
by a Party by facsimile transmission or email pdf. shall be deemed an original
hereto.

24



--------------------------------------------------------------------------------



 



     Section 15.10 Present and Absolute Conveyance. It is the express intention
of Assignor and Trustee that the Royalty Interest is, and shall be construed for
all purposes as, a present, fully-vested and absolute conveyance.
     Section 15.11 Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by the Trustee not individually or personally, but solely as Trustee in the
exercise of the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Agreement.
[Remainder of page intentionally left blank.]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Conveyance to be executed in
its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Conveyance, to be effective as of
the Effective Time.

                  ENERGY CORPORATION OF AMERICA
 
           
 
  By:   /s/ Donald C. Supcoe     
 
     
 
        Name: Donald C. Supcoe     Title: Senior Vice President

S-1



--------------------------------------------------------------------------------



 



                  ECA MARCELLUS TRUST I    
 
                By: The Bank of New York Mellon Trust Company, N.A.      
 
  By:   /s/ Michael J. Ulrich           Name: Michael J. Ulrich         Title:
Authorized Signatory    

Prepared by:
Vinson & Elkins LLP
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: Thomas Herbert
Signature Page to Perpetual Royalty Interest Conveyance

S-2



--------------------------------------------------------------------------------



 



     
THE STATE OF COLORADO
  §
 
  §
COUNTY OF DENVER
  §

     On this, the 7th day of July, 2010, before me Julie Ann Kitano, a Notary
public, personally appeared Donald C. Supcoe, who acknowledged himself to be the
Senior Vice President of Energy Corporation of America, a West Virginia
corporation, and that he as such Senior Vice President, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by himself as Senior Vice President.
     In witness whereof, I hereunto set my hand and official seal.

         

  /s/ Julie Ann Kitano      
[SEAL]
       

My Commission Expires: 4-26-2014

 



--------------------------------------------------------------------------------



 



     
THE STATE OF COLORADO
  §
 
  §
COUNTY OF DENVER
  §

     On this, the 7th day of July, 2010, before me Julie Ann Kitano, a Notary
public, personally appeared Michael J. Ulrich, who acknowledged himself to be
the authorized signatory of The Bank of New York Mellon Trust Company, N.A., a
national banking association and Trustee of ECA Marcellus Trust I and that he as
such authorized signatory, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
national banking association by himself as authorized signatory.
     In witness whereof, I hereunto set my hand and official seal.

         

  /s/ Julie Ann Kitano      
[SEAL]
       

My Commission Expires: 4-26-2014

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF RESIDENCE
     The Bank of New York Mellon Trust Company, N.A., as grantee and Trustee
hereunder, hereby certifies that its precise address is:
919 Congress Avenue
Suite 500
Austin, Texas 78701
ECA MARCELLUS TRUST I
By: The Bank of New York Mellon Trust Company, N.A.

         
By:
  /s/ Michael J. Ulrich      Name: Michael J. Ulrich     Title: Authorized
Signatory    

 



--------------------------------------------------------------------------------



 



Exhibit A
(Attached hereto.)
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
(Attached hereto.)
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
Private Investors
W. GASTON CAPERTON, III
CLARK CLEMENT and PAULETTE CLEMENT
MICHAEL J. COCHRAN, JR.
PETER H. COORS
RODNEY D. COX and JENNIFER M. COX
CURTIS FAMILY REVOCABLE TRUST
DORGAN LIVING TRUST
RANDALL C. FARKOSH and SHERRY J. FARKOSH
JOHN S. FISCHER and FAYE E. FISCHER
MICHAEL S. FLETCHER and BOBBETTE FLETCHER
J. MICHAEL FORBES
MARK A. FRY and TAMMY L. FRY
THOMAS R. GOODWIN
DANIEL EARL GRAHAM LIVING TRUST and SALLY QUEREAU GRAHAM LIVING TRUST
CLINT L. HIPKE
DAVID E. JORDAN and CAROL JORDAN
FRANCIS H. McCULLOUGH, III and KATHY L. McCULLOUGH
KATHERINE F. McCULLOUGH TRUST
KRISTIN McCULLOUGH TRUST
LESLEY K. McCULLOUGH TRUST
MEREDITH B. McCULLOUGH TRUST
DENNIS L. McGOWAN and N. GAYLE McGOWAN
ALISON MORK TRUST
JOHN MORK and JULIE MORK
KYLE MORK TRUST
ARTHUR C. NIELSEN, JR. TRUST DATED JULY 14, 2003
GEORGE O’MALLEY
JAY S. PIFER
NIKI D. RANDOLPH
PETER L. REBSTOCK
R. KENT SCHAMP
PETER A. SULLIVAN and WENDY H. SULLIVAN
DONALD C. SUPCOE and PATTY L. SUPCOE
RODNEY A. WINTERS and TAMMY M. WINTERS
Exhibit C

 